Citation Nr: 0817058	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-35 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for a right elbow 
condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to March 
1960.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
service connection for a head injury, neck injury and a right 
elbow condition.

In November 2007, the veteran testified during a hearing in 
Washington, D.C. before the undersigned Acting Veterans Law 
Judge; a transcript of the hearing is of record. 

As a final preliminary matter, in February 2008, the veteran 
submitted to the Board additional evidence for consideration 
in connection with the claims on appeal, along with a waiver 
of RO jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007).

The Board's decision on the claims for service connection for 
residuals of a head injury and residuals of a neck injury is 
set forth below.  The claim for service connection for a 
right elbow condition is addressed in the remand following 
the order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.





FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran has any residuals of a head injury.

2.  Residuals of a neck injury have not been shown to have 
been incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
head injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The criteria to establish service connection for 
residuals of a neck injury have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2006, after the initial adjudication of the veteran's claims.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  A March 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the veteran received VCAA notice after the 
original adjudication of his claims, he is not shown to be 
prejudiced by the timing of VCAA-compliant notice, as the RO 
readjudicated his claims in a March 2007 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or SSOC, is 
sufficient to cure a timing defect).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records, a VA examination report, and lay statements 
are associated with the claims file.  Additionally, the 
veteran presented testimony at a Board hearing in support of 
his claims and the transcript of the hearing is of record.

Regarding the veteran's claim for service connection for 
residuals of a neck injury, pursuant to the duty to assist, 
the veteran was afforded a VA medical examination.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on the 
[appellant's] claim," where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant] contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

Regarding the veteran's claim for service connection for 
residuals of a head injury, while the veteran was not 
afforded a VA examination, in this circumstance, there is no 
duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disability in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disability, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the veteran's military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

The veteran contends that he has residuals of a head injury 
and residuals of a neck injury that are related to his 
service.  During his November 2007 Board hearing, he 
testified that in 1959, while he was in service, he was 
involved in an automobile accident, which resulted in an 
injury to the side of his head and his elbow.  He did not 
seek medical treatment after the accident.  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims for 
service connection for residuals of a head injury and 
residuals of a neck injury and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Residuals of Head Injury

The veteran's service medical records are devoid for any head 
injury or motor vehicle accident.  However, the veteran has 
submitted lay statements from friends and family members that 
corroborate his testimony that he was involved in a car 
accident while he was in service.

Post-service, a January 2007 non-VA X-ray was conducted due 
to complaints from the veteran of right temporal area pain.  
The X-ray results were normal.

Although the veteran has submitted corroborative evidence in 
the form of lay statements that support his claim that he was 
involved in a car accident in service, there is no post-
service medical evidence showing that the veteran has any 
current residuals of a head injury.  In this regard, his X-
ray results were normal and there is no other evidence 
showing any chronic disability that is considered a residual 
of a head injury.  As indicated above, Congress has 
specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, where, as here, there is no 
competent medical evidence establishing that the veteran has 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for residuals of a head injury 
must be denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of Neck Injury

During a July 1995 RO hearing, the veteran testified that in 
October 1959, he was involved in a car accident.  He did not 
receive medical treatment even though he stated that his head 
was injured.  Although the service medical records show no 
complaints of symptoms or treatment for any condition 
resulting from a motor vehicle accident, the veteran has 
submitted lay statements to support his assertion of a car 
accident in service.

In a December 2003 letter, M.S., the veteran's sister, 
testified that the veteran was in a car accident while he was 
in service.  A January 2007 statement from J.S. states that 
he was present when his family was told that the veteran had 
been in a car accident.  He also stated that he went with the 
veteran to the hospital, but the veteran was denied 
treatment.

The veteran, M.S., and J.S. are competent to testify as to 
their personal observations.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992)).  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

The service medical records are devoid for any indication of 
complaints, treatment, or diagnosis of a neck condition.  
Further, the veteran's March 1960 separation Report of 
Medical Examination indicates that the veteran's 
musculoskeletal system was normal.  In February 2008, the 
veteran submitted a newspaper article that states that he was 
involved in an automobile accident that killed three 
pedestrians.  The article was dated in 1955 and states that 
the veteran "leaped out of the path of the car which . . . 
was operated by [the driver] . . . ."  The article does not 
state that the veteran was hit by the car.  Further, during 
his November 2007 Board hearing, the veteran stated that his 
injuries of the neck and right elbow did not occur from the 
1955 accident, but from the 1959 car accident.  There is no 
police report or newspaper article in the claims file 
regarding the 1959 car accident.  However, as the veteran 
testified in 1995 at an RO hearing regarding the 1959 
accident, and this testimony was provided approximately eight 
years prior to his submission to the RO of the claim for 
service connection for residuals of a neck injury, the Board 
finds the veteran's, M.S.'s, and J.S.'s assertions regarding 
the 1959 motor vehicle accident to be credible.

Post service, an April 2000 VA treatment record shows a 
diagnosis of cervical spondylitic myelopathy (cervical spinal 
stenosis).  An April 2000 VA X-ray of the cervical spine 
revealed very slight degenerative arthritis anteriorly in the 
lower cervical spine.  There was a strong clinical suspicion 
of a tumor.

A June 2000 VA magnetic resonance imaging (MRI) of the 
cervical spine revealed exaggerated lordotic curve of the 
cervical spine with some old wedge fracture of T2 and T3.

The Board initially notes that the April 2000 diagnosis of a 
cervical spine disability is approximately 40 years after the 
veteran's discharge from service.  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that his current cervical spine disability 
resulted from his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Further, as the 
diagnosis of degenerative arthritis of the cervical spine is 
more than one year after the veteran's discharge from 
service, service connection for residuals of a neck injury on 
a presumptive basis due to a chronic disability is not 
warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In October 2005, the veteran underwent a VA examination.  
After physical examination, review of the April 2000 X-ray of 
the cervical spine, and review of the October 2005 MRI of the 
cervical spine, the VA examiner opined that the degree of 
degenerative changes in the cervical spine were consistent 
with age.

The October 2005 VA examiner has stated that the veteran's 
current cervical spine arthritis is consistent with the 
veteran's age.  On the contrary, the examiner has not opined 
that the veteran's cervical spine disability is related to 
his service.  The October 2005 VA opinion was rendered by a 
medical professional (physician's assistant) and was based on 
physical examination of the veteran and review of his MRI and 
X-ray of the cervical spine.  See Cox v. Nicholson, 20 Vet. 
App. 563 (2007) ("VA may satisfy its duty to assist by 
providing a medical examination conducted by one able to 
provide "competent medical evidence" under § 3.159(a) (1)."  
Also finding that VA satisfied its duty to assist by 
providing a medical examination performed by a nurse 
practitioner).  Therefore, the Board finds that this opinion 
is probative evidence showing that the veteran's current 
cervical spine disability is not related to his service.

Although the veteran asserts that he has residuals of a neck 
injury that are related to his service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu, 2 Vet. App. at 494. 

As the only medical opinion evidence of record weighs against 
the veteran's claim, service connection for residuals of a 
neck injury is not warranted.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.301(d); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of a neck injury is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for a right elbow 
condition is warranted to afford the veteran a VA examination 
and obtain VA treatment records.

As stated previously, the veteran is shown to have been 
involved in a car accident while he was in service in 1959.

Post service, an August 2004 non-VA medical record from the 
William A. Davis Clinic shows that the veteran reported 
having chronic pain of the neck, and elbow since a motor 
vehicle accident in 1959.  The diagnosis was chronic pain 
(for years since 1959) of the elbow, neck, and spine.

A January 2007 non-VA X-ray of the right elbow revealed a 
very large olecranon spur measuring at least 15 mm.  
Calcifications were present adjacent to both the medial and 
lateral epicondyles, which might indicate epicondylitis.  
Minimal degenerative change was present at the ulnohumeral 
and ulnoradial joint.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2006), 38 C.F.R. § 
3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As the record indicates that the veteran has a 
current diagnosis of degenerative changes of the right elbow, 
he is shown to have been involved in a car accident in 
service, and he asserts that he has had symptoms of the right 
elbow since his discharge from service (to include reporting 
such symptoms during his August 2004 medical treatment), the 
Board finds that a VA examination is necessary to determine 
whether the veteran's current right elbow condition is 
related to his car accident in service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claim for service connection.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Mountain Home, South Carolina, dated 
up to June 2004.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
all outstanding pertinent medical records from the Mountain 
Home VAMC since June 2004, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Mountain 
Home VAMC all pertinent records of 
evaluation or treatment of the veteran's 
right elbow, from June 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should then arrange for the 
veteran to undergo an orthopedic examination 
by a physician at an appropriate VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The physician should set forth 
all examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

The physician must review all pertinent 
records associated with the claims file, 
particularly the veteran's service medical 
records.  Thereafter, the physician should 
offer an opinion as to whether the veteran 
has a current right elbow disability that 
is causally or etiologically related to 
the veteran's in-service automobile 
accident.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


